--------------------------------------------------------------------------------

EXHIBIT 10.4
 
July 12, 2012
 
Jane A. Freeman
PO Box 8465
Emeryville, CA  94662


RE: 
EMPLOYMENT OFFER



Dear Jane:


On behalf of Scientific Learning Corporation (the “Company”), I am pleased to
offer you the following position.  This offer is subject to approval by the
Compensation Committee of the Board of Directors.


Position:
Chief Financial Officer and Treasurer,  reporting to Robert Bowen, Chief
Executive Officer.



Effective Date:
The effective date is July 10, 2012.



Salary:
Your base salary will be $19,166.67 per month ($230,000.00 annually).  You will
be paid semimonthly on the 15th and the last day of each month, subject to
payroll withholding and deductions.  Based on your duties and responsibilities,
you will be categorized as “exempt” and will be ineligible for overtime pay.

 



Incentive
Compensation:
In addition to your base salary, at the end of 2012 you will be eligible for a
bonus equivalent to 40% of your base salary, prorated based on a partial year of
employment (i.e., approximately 24% of your base salary, given a start date of
July 10, 2012), payable at the discretion of the Board of Directors.  This bonus
is contingent upon your continued employment with the Company through December
31, 2012.



Paid Time Off:
Your accrual rate for paid time off will be 6.67 hours per pay period. The
Company may modify its standard benefits from time to time as it deems
necessary, which would also modify the benefits available to you.



Equity Grants:
As part of your new hire package, it will be recommended to the Compensation
Committee of the Board of Directors that you be granted an option to purchase up
to 100,000 shares of common stock of the Company under the Company’s Stock
Option Plan.  The option exercise price will be the then current fair market
value of the common stock on the date of grant, which will be the Company’s next
standard equity grant date, October 1, 2012.   The shares will vest over a
12-month period, vesting 1/4th on October 10, 2012 and 1/12th on the 10th day of
each month thereafter; provided, however, that in the event you cease employment
with the Company prior to July 10, 2013 as a result of a mutual agreement
between you and the Company, any then unvested options will immediately vest
upon the termination of your employment.  The grant of the options is subject to
compliance with applicable securities laws.




 
Additionally, it will be recommended that you receive an award of 100,000
restricted stock units (RSUs) of Scientific Learning Common Stock under the
Company’s Equity Incentive Plan.  This award will be granted on October 1, 2012,
with 50% of the units vesting on each of January 10, 2013 and July 10, 2013;
provided, however, that in the event you cease employment with the Company prior
to July 10, 2013 as a result of a mutual agreement between you and the Company,
any then unvested units will immediately vest upon the termination of your
employment.  This award is subject to compliance with applicable federal and
state securities laws.

 
 
 

--------------------------------------------------------------------------------

 
 
 
If your employment ends, through mutual agreement, before these grants are fully
vested the vesting will be accelerated so that both grants become fully vested.

 
Health
Insurance:
The Company will reimburse you for reasonable medical insurance costs during the
period of your employment up to the costs the Company would ordinarily pay on
your behalf under the Company’s current group health plan for Company employees.

 



At-Will
Employment:
Throughout your employment at Scientific Learning, your employment is
at-will.  At-will employment provides protection of our mutual rights. You or
the Company may terminate your employment relationship at any time for any
reason whatsoever, with or without cause or advance notice.  This at-will
employment relationship and other terms of your employment may not be changed
except in writing signed by a duly-authorized officer of our Company.

 
Please sign one copy and return it to Gina Larue in the Human Resources
department by July 12, 2012 to indicate your agreement to your employment at the
Company on the terms set forth above.
 

Sincerely,                
SCIENTIFIC LEARNING CORPORATION
                By /s/ Robert C. Bowen   July 12, 2012     Robert C. Bowen      
Date     Chief Executive Officer                   ACCEPTED AND AGREED:        
        By /s/ Jane A. Freeman   July 12, 2012      Jane A. Freeman     Date  


 

--------------------------------------------------------------------------------